Title: To Thomas Jefferson from John Gibson, 14 March 1800
From: Gibson, John
To: Jefferson, Thomas



Dear Sir,
Pittsburg March 14th. 1800—

I recieved the inclosed letter from a Mr. Luther Martin of Baltimore, requesting me to answer the Queries therein contained. But as I am fully Convinced he is actuated by party Spirit, more than by any other Consideration, I shall not return him answer until I hear from you, in the mean time permit me to request you to send me a Copy of the last letter I wrote to you, when I shall be able to Give you a deposition of every thing, I know concerning it.
Since I had the honour of addressing my last letter to you, my affairs have Become very much Embarassed, the present prothonotary of Allegeney County is very ill and cannot possibly Survive Many days, permit me Dear Sir, to Sollicit your Interest with Governor McKean in my Behalf, a single Line from you, will Insure me the Office, and you may rest assured that nothing Shall be wanting on my part to render myself worthy of your recommendation.
I shall Esteem myself highly honoured in Recieving a Line from you by the Return of the post.
I am, Dear Sir, very respectfully your most obedient humble Servant

Jno. Gibson


   
   the Court of Allegeney have recommended James Breson the former prothonotary. I Shoud therefore not wish to have the Office unless the Govenor shoud be determined not to reappoint him.


